Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 12, 2014

                                    No. 04-14-00633-CR

                         Ex Parte Fernando Paramo HERNANDEZ,
                                         Appellant


                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1274
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to December 1, 2014. No further extensions will be granted.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court